                    Case
                     Case6:20-cv-01127-MK
                          6:20-cv-01127-MK Document
                                            Document25-1 Filed07/16/20
                                                     40 Filed  07/14/20 Page
                                                                         Page11ofof82

$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                   IRUWKH
                                                           'LVWULFW RI 2UHJRQ
                                                    BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

    8QLYHUVLW\ RI 2UHJRQ 2UHJRQ 6WDWH 8QLYHUVLW\
    8QLYHUVLW\ RI 6RXWKHUQ &DOLIRUQLD $UL]RQD 6WDWH
     8QLYHUVLW\ &DOLIRUQLD ,QVWLWXWH RI 7HFKQRORJ\
               &KDSPDQ 8QLYHUVLW\ HW DO
                            Plaintiff(s)
                                 Y                                          &LYLO$FWLRQ1R FY0.
  8QLWHG 6WDWHV 'HSDUWPHQW RI +RPHODQG 6HFXULW\
86 ,PPLJUDWLRQ DQG &XVWRPV (QIRUFHPHQW &KDG )
               :ROI 0DWWKHZ $OEHQFH

                           Defendant(s)


                                                    6800216,1$&,9,/$&7,21

7R (Defendant’s name and address) 8QLWHG 6WDWHV 'HSDUWPHQW RI +RPHODQG 6HFXULW\
                                            0DUWLQ /XWKHU .LQJ -U $YH 6(
                                           :DVKLQJWRQ '& 




          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3  D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH 0DWWKHZ ' 0F*LOO
                                           *LEVRQ 'XQQ &UXWFKHU
                                            &RQQHFWLFXW $YHQXH 1:
                                           :DVKLQJWRQ '& 



       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                CLERK OF COURT
                                                                                                     Clerk of Court
                                                                                                 '
      07/14/2020
'DWH _
Date:   _ _
              _ _ _ _ __                                                       By: s/J. Wall, Deputy Clerk
                                                                                          Signature of Clerk or Deputy Clerk
                        Case 6:20-cv-01127-MK                  Document 40        Filed 07/16/20            Page 2 of 8



AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:20-cv-1127

                                                       PROOF OF SERVICE
                      (Tltis section should not be filed witlt tlte court unless required by Fed. R. Civ. P. 4 (I))

           This summons for (name of individual and title, if any)      United States Department of Homeland Security
was received by me on (date)                      07/14/2020

          0 I personally served the summons on the individual at (place)
                                                                                  on (date)                               ; or

          0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
         - - - - - - - - - - - - -- - - -
          on (date)                                , and mailed a copy to the individual's last known address; or

          ef I served the summons on (nam e of individual)            Sarah Hengel, clerical employee                              , who is
           designated by law to accept service of process on behalf of (nam e of organization)             Billy J. Williams,
                                                                                                                 ' - - - - - - -- - -- -
          United States Attorney for the District of Oregon                       on (date)          07/14/2020           ; or

          0 I returned the summons unexecuted because                                                                                   ; or

          0 Other (specify):




          My fees are$                             for travel and $                   for services, for a total of$              0.00


          I declare under penalty of pe1jury that this information is true.


Date:          07/15/2020                                             p;±J!uJ.712             Server's signature


                                                                                    Mitch Wirth, Process Server
                                                                                          Printed name and title

                                                                                 1201 S .W. 12th Avenue, Suite 300
                                                                                        Portland, OR 97205

                                                                                              Server's address


Additional information regarding attempted service, etc:
Also received Summons for U.S . Immigration and Customs Enforcement; Summons for Chad F. Wolf, Acting
 Secretary of Homeland Security; and Summons for Matthew Albence, U.S. Immigration and Customs Enforcement on
 7/14/2020 and personally delivered to the authorized agent stated above at 1000 SW Third Ave, Suite 600, Portland,
 Oregon 97204 . Additonal documents served are listed in Attachment A.
                       Case 6:20-cv-01127-MK                 Document 40         Filed 07/16/20           Page 3 of 8

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 6:20-cv-1127

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    U.S. Department of Homeland Security
 was received by me on (date)                     07/14/2020          .

           u I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           u I returned the summons unexecuted because                                                                              ; or

          ✔
          u Other (specify):       On July 14, 2020, I caused the summons to be mailed via certified mail to U.S. Department
                                   of Homeland Security; to the Civil Process Clerk, United States Attorney's Office, 555 Fourth
                                                                                                                                 .
                                   Street, N.W., Washington D.C. 20530; William Barr Attorney General, U.S. Department of
                                   Justice, 950 Pennsylvania Avenue, NW, Washington D.C. 20530
           My fees are $             0.00          for travel and $       0.00       for services, for a total of $          0.00          .


                                                                 on is true.
           I declare under penalty of perjury that this information


 Date:          07/14/2020
                                                                                             Server’s signature

                                                                                  Joshua M. Wesneski, Attorney
                                                                                         Printed name and title

                                                                                    1050 Connecticut Ave, NW
                                                                                     Washington D.C, 20036

                                                                                             Server’s address

 Additional information regarding attempted service, etc:
  Additional documents served are listed in Attachment A.
     Case 6:20-cv-01127-MK       Document 40     Filed 07/16/20    Page 4 of 8




                                  Attachment A
1. Complaint (ECF No. 1)
       a. Civil Cover Sheet (ECF No. 1-1)
2. Motion for Temporary Restraining Order and Preliminary Injunction (ECF No. 2)
3. Southwell Declaration (ECF No. 3)
       a. Exhibit A (ECF No. 3-1)
       b. Exhibit B (ECF No. 3-2)
       c. Exhibit C (ECF No. 3-3)
       d. Exhibit D (ECF No. 3-4)
       e. Exhibit E (ECF No. 3-5)
       f. Exhibit F (ECF No. 3-6)
       g. Exhibit G (ECF No. 3-7)
       h. Exhibit H (ECF No. 3-8)
       i. Exhibit I (ECF No. 3-9)
       j. Exhibit J (ECF No. 3-10)
       k. Exhibit K (ECF No. 3-11)
       l. Exhibit L (ECF No. 3-12)
       m. Exhibit M (ECF No. 3-13)
4. Gaines Declaration (ECF No. 4)
5. Galvan Declaration (ECF No. 5)
6. Larson Declaration (ECF No. 6)
7. Kalfayan Declaration (ECF No. 7)
8. Zukoski Declaration (ECF No. 8)
9. Memiaghe Declaration (ECF No. 9)
10. Cascante Matamoros Declaration (ECF No. 10)
11. Yang Declaration (ECF No. 11)
12. Motion for Summary Judgment (ECF No. 12)
13. Southwell Declaration (ECF No. 13)
       a. Exhibit A (ECF No.1 3-1)
       b. Exhibit B (ECF No. 13-2)
       c. Exhibit C (ECF No. 13-3)
       d. Exhibit D (ECF No. 13-4)
       e. Exhibit E (ECF No. 13-5)
       f. Exhibit F (ECF No. 13-6)
       g. Exhibit G (ECF No.1 3-7)
       h. Exhibit H (ECF No.1 3-8)
       i. Exhibit I (ECF No.1 3-9)
       j. Exhibit J (ECF No. 13-10)
       k. Exhibit K (ECF No. 13-11)
       l. Exhibit L (ECF No. 13-12)
       m. Exhibit M (ECF No. 13-13)
14. Gaines Declaration (ECF No. 14)
15. Galvan Declaration (ECF No. 15)
16. Larson Declaration (ECF No. 16)
17. Kalfayan Declaration (ECF No. 17)
18. Zukoski Declaration (ECF No.1 8)
     Case 6:20-cv-01127-MK       Document 40        Filed 07/16/20   Page 5 of 8




19. Memiaghe Declaration (ECF No. 19)
20. Cascante Matamoros Declaration (ECF No. 20)
21. Yang Declaration (ECF No. 21)
22. Motion to Expedite or Accelerate (ECF No. 22)
                      Case 6:20-cv-01127-MK                                          Document 40                                Filed 07/16/20                   Page 6 of 8




                                                                                                                                          • •
    II Complete items 1, 2, and 3.                                                             A. Signature              II
    II Print your name and address on the reverse                                              X                         \'I                                 □ Agent
                                                                                                                         ,,
       so that we can return the card to you.
    11 Attach this card to the back of the mailpiece,
       or on the front if space permits.
                                                                                               B. Received by          !rted       Name)              f
                                                                                                                                                            □ Addressee ,
                                                                                                                                                      . C. Date of Delivery i


    1. Article Addressed to:                                                                   D. Is delivery addr~ different from Item 1? D Yes
I
                                                                                                . ff YES, enter d~!ivery address below:    □ No
: 0-'1.0~~..c? o..C*"'--e 6ev-~v-c~ ~ ...(                                                                               11

!0 .s . Dt!ee\.v-{~,t ~ ~-<-(,._.( ~ v v
l .;1.7 01 fll t:\...-f-;"" L vi-"'€"" L<..-1is..).,.. ,1u. ::.,;
I   t,J~r"'g-in,, 1 D~C _ 2.0'5 3 /p
                                                                                             3. Service Type                I 'I                  □ Priority Mall Express®

           111111111111111111111111111111111111111111 1111
             9590 9402 5505 9249 9627 69
-2-.-A-rti-,.,,-,.-l\,-11m_h_o_r_rr._,,,-.,~-,o-,-,,----M-_-,,-
                                                                                             D Adult Signature

                                                                                               Certified Mall®           't I,
                                                                                             D Adult Signature Restrl~ted Oelive,y
                                                                                             □
                                                                                             □ Certified Mail Restrlcl Delivery
                                                                                             D Collect on Delivery I
                                                            __-,-_,_-_-..~ ~ - . . . . . - 1 M r,_n __. . -- ..... ti~,ery Rf: tricted Delivery
                                                                                                                                                  □ Registered Mall™
                                                                                                                                                  □ Registered Mail Restricted
                                                                                                                                                    Delivery
                                                                                                                                                  □ Return Receipt for
                                                                                                                                                    Merchandise
                                                                                                                                                  □ Signature Confirmation™
                                                                                                                                                  □ Signature Confirmation
             91 7199 9991 7035 2066 7080                                                                            trfct~Dellvery                  Restricted Delivery
                                                                                                over $500)               I'
    PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                         I!                   Domestic Return Receipt
                                                                                                                         II                                                                --,
                                                                                                                         II1,
                                                                                                                         11
                                                                                                                         II                           'Tl
                                                                                                                                                      ::c
                                                                                                                                                      0
                                                                                                                                                      3:
                                                                                                                                                                                 ..n
                                                                           ~
                                                                           15       ......
                                                                                                                                                                                 f::...I.
                                                                                                                                                                                 -,J

                                                                           'G 0     ...                                                                                          1:-'
                                                                                                                                                                                 ..n
                                                                                                                                                                                 ..n
                                                                            i,                                                                                                   ..n
                                                                                                                                                                                 ..n
                                                                                                                                                                                 ..n
                                                                            t==
                                                                            t,
                                                                                                                                                                                 f::...I
              'Tl                                                                                                                                                                -,J
              0                                                                                                                                                                  □
              ;o                                                            (0                                                                                                   Ul
              0                                                              fl,                                                                                                 Ln
              0
              3:                                                             5
              m                                                              f.)                                                                                                 ru
              !!l                                                            <,                                                                                                  □
                                                                                                                                                                                 rr
              0                                                              ~                                                                                                   Ir
              )>
              z                                                                                                                                                                  -,J
              0
              z-I                                                            ().                                                                                                 □
                                                                             0                                                                                                   0:,
              m                                                              C                                                                                                   □
              ;o
              z                                                              s
              ~
              0
              z)>
               r
               C
                                                                             -
                                                                             u'
                                                                             (b



               (/1·
               m




                                                        PRIORITY.
                                                           *MAIL*
             Case 6:20-cv-01127-MK                                    Document 40                                  Filed 07/16/20            Page 7 of 8



    ■    Complete items 1, 2, and 3.
    ■    Print your name and address on the reverse                                                                                           □ Agent           1

         so that we can return the card to you.                                                                                             · D Addressee :
    ■    ·Attach this card to the back of the mailpiece,                                                                                C. Date of Delivery     i
          or on the front if space permits.
    1. Article Addressed to:                                                          D. Is delive l,icldress different from item 1? □ Yes
                                                                                         If YES, e (er delivery address below:       □ No
                                                                                                               I




                                                                                 3. Service Typ 'I                                o Priority Mall Express®      ,
                                                                                 D Adult Signatu .                                □  Registered Mail™           1

                                                                                 D Adult Slgnatu Restricted Delivery              □  Registered Mail Restricted I
                                                                                 D Certified Mall I                                  Delivery


                                                                                      ;;;-27- ~-"· rq::::::;enve~ g!~~;~~~:r?a:l~~™ ;
                                                                                 D Certified Mall E!stricted Delivery              D Return Receipt for
                                                                                 □ Collect on Del •~ry          .                 . Merchandise                 l
                       -1-,_-_7_'__i-9-_9----~9-_-9-9--1-.,_-_-7-□--3-5--2-□-6-16 n
 2 _-,.-...-,_-,_-.9-,..
i-

                   ·                                                                  (over $500)
) PS Form 3811, July 2015 PSN 7530-02-000-9053                                                                                Domestic Return Receipt          i

                                                                                                                            "11
                                                                                                                            :;o
                                                                                                                            0
                                                                                                                            ~
                                       b~         G
                                                  1
                                                                   ....                                                                                               ..D


                                       ~~
                                                  ~                                                                                                                   f::,-1
                                                  ;.
                                                            ~      ...0                ~                       :I gi

                                  r~,.tr\ ' --
                                                                                               :r;;,.;.
                                                                                                          C'                                                          -.J
                                       - ~ i      f.-                                  ~
                                                                                                                ffi                                                   f::,-1


                                                                                      ! :r.
                                                                                       S')'    f;:O            I
                                       ;;                   C.
                                                                                                               'O                                                     ..D
                                                                                                                                                                      ..D
                                                                                              2                lz
                                                                                              (;)
                                                                                              ,:.   ~          r,g                                                   ...[J
                                                                                                                                                                     ..D

   ~
                                            t      t' ii    ~                          (}Q    l:z
                                                                                                                                                                     ..D
                                                                                                                                                                     f::,-1
   ;;o                                            J          0                         ~      '~               ':Z
                                   tJ       1               "t,                        _.,.oo IRo                                                                    -.J

                                                                                      t~c:
   0
   0                                                                                                                                                                 CJ
                                   1
                                                   1>        \JI
                                                                                           b                                                                         w
   3:
   m
   !!I
   n
                                   ('..
                                            l.+- t  <,
                                                            V,

                                                                                        0> ~
                                                                                              0

                                                                                              w< ~
                                                                                                        .:-1                                                        l.n
                                                                                                                                                                    ru
                                                                                                                                                                    CJ
   )>
   z
   0                              \'J       . l             -·._
                                                             I'-
                                                              6
                                                                                              mm :a:
                                                                                               .:
                                                                                                                                                                    IT'
                                                                                                                                                                    IT'



                                            f, '
   z                              G                                                               ITI
                                            C::.:. v.                                                2
   irl
   ;;o
   z
                                  lf)
                                  u)
                                                    0
                                                            r                                        ~
                                                                                                                                                                    -.J
                                                                                                                                                                    f::,-1
                                                                                                                                                                    ru
   ~                              ()                                                                                                                                -,J

   0
   z                                                ~,.
                                                      ('\
   )>
   r                                               /4
   C
   en·
   m




                                                PRIORITY.
                                                 *MAIL*

                                                 ~ UNITEDSTA.TES
                                                .l!ifi, POSTAL SERVICEe
                                                 For Domestic and International Use
           Case 6:20-cv-01127-MK                   Document 40             Filed 07/16/20                   Page 8 of 8



            • Complete item$1, 2, and 3.
            ■ Print your name and address on the reverse                                                               Cl Agent    I
              so that we can return the card to you.                                                                   □ Addressee I
            B Attach this card to the back of the mallpiece,      8. Race yed by (Printed Name)·              C. Date of Delivery          I
              or on the front if space permits.
                                                                            I
                                                                                                                                           I
                                                                  D. Is deli I ery address different from item 1?      D Yes
                                                                     If YE enter delivery address below:               □   No




                                                                                                        D Priority Mall Express®     i
                                                                                                        D Registered Mall'"          I
                                                                                                        D Registered Mall Restricted I
                                                                                                            Delivery
                                                                                                        CJ Return Receipt for
                                                                                                            Merchandise                    , :
                                                                                                        □   Signature Confirmation•,. i ·•
                                                                                                        D Signature Confirmation           I·
                     91 7199 9991 7035 2066 713                                         ed Delivery       Restricted Delivery              I

          l PS Form 3811, July 2015 PSN 7530-02-000-9053                                               Domestic Return Receipt




                                                                                                                                      ...n
                                                                                                                                     I:--'
                                                                                                                                     -,J
                                                                                                                                     I:--'
                                                                                                                                     ...n
                                                                                                                                     ...a
                                                                                                                                    ...a
                                                                                                                                    ...n
                                                                                                                                    ...n
  ;g                                                                                                                               I:--'
  ;;a
                                                                                                                                   -,J
  C
                                                                                                                                   □

                                                                                                                                                 -
  0
  J:                                                                                                                               LU
  m
. 1/l                                                                                                                              ln
  ....
  n                                                                                                                                ru
  )>                                                                                                                               □
  z                                                                                                                               er
  C                                                                                                                               IT'

 m
  ....z                                                                                                                          "'-1
 ;;a                                                                                                                             I:--'
 z                                                                                                                               LU .
 ~                                                                                                                               ..i::-

 0
 z
 )>
 r
 C
 1/)·
 m




                                    PRIORITY'
                                      *MAIL*

                                     ~ UNITED STA.TES
                                    l!Eifill·POSTl.1L SERVICEe

                                    For Domestic and International Use          Label 101R, May 2014
